Title: To James Madison from Alexander Hamilton, 12 October 1789
From: Hamilton, Alexander
To: Madison, James


Oct. 12. 1789
I thank you My Dear Sir for the line you was so obliging as to leave for me and for the loan of the book accompanying it; in which I have not yet made sufficient progress to judge of its merit.
I dont know how it was but I took it for granted—That you had left town much earlier than you did; else I should have found an opportunity after your adjournment to converse with you on the subjects committed to me by the house of Representatives. It is certainly important, that a plan as complete and as unexceptionable as possible should be matured by the next meeting of Congress; and for this purpose it could not but be useful that there should be a comparison and concentration of ideas of those whose duty leads them to a [careful?] contemplation of the subject.
As I lost the opportunity of a personal communication, May I ask of your friendship to put to paper and send me your thoughts on such objects as may have occurred to you for an addition to our revenue, and also as to any modifications of the public debt which could be made consistent with good faith the interest of the Public and of its Creditors?
In my opinion, in considering plans for the increase of our Revenues, the difficulty lies, not so much in the want of objects as in the prejudices which may be feared with regard to almost every object. The Question is very much What further taxes will be least unpopular? Adieu My Dr Sr. Yr. Affect & Obed
A Hamilton
